Title: To Thomas Jefferson from William Cranch, 19 December 1801
From: Cranch, William
To: Jefferson, Thomas


          
            Sir,
            City of Washington Decr. 19th. 1801
          
          In consequence of a note at the bottom of a petition to you in behalf of Charles Houseman, I have the honour to state, that he was indicted at June term last for stealing plank, and Carpenter’s tools from three several persons. It appear’d in evidence that the articles were found in his possession, but were of little value. He was found guilty on each indictment, and sentenced to be burnt in the hand, whip’d a certain number of stripes, and to pay four fold the value of the articles stolen. The corporal part of his punishment was inflicted, and he was thereupon discharged from the custody of the Marshall by order of the Court, who were inform’d that it was not in his power to pay the fine. A Capias was afterwards issued, as I believe, to compel him to pay the fine and costs, upon which he was arrested and not being able to satisfy them, he has remain’d in custody ever since. I do not recollect whether any evidence was offer’d as to his character, at the trial, or any other circumstances, except his inability to discharge the fine & Costs, which would entitle his case to peculiar regard from the Executive; but I hope I shall not be deem’d officious in saying that there seems to be no probability that the United States, or the district of Columbia, will be benefited by his further imprisonment.
          I have the honour, to be, Sir, with great respect, your obedt. servt.
          
            W. Cranch
          
        